Title: To James Madison from Tench Coxe, 21 March 1790
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. March 21. 1790.
I am sorry to find that the Rhode Island Convention have adjourned without determining in favor of the Constitution. This conduct is however so far favorable as it may be deemed a proof that they are not violently bent against it. The general causes of the conduct of that State are perfectly well understood, but I wish much to know as far as you have collected them and are at liberty to communicate them, their present views & intentions—Such things as they wish to accomplish before their adoption and the consequences they fear or pretend to fear in the event of their coming into the Union. I wish to make myself master of the subject and to make such use of the information I may collect as may be proper in a publication. Our affairs with them must ere long draw to a point. Legislative or more forcible coercion must be at least considered. The case is so new and delicate that a reasonable proceedure, which may be expected to bring them to their duty, will be difficult to devise.
An artist of this city communicated to me some time ago information that he had discovered a method of obtaining an invariable standard of Measures recoverable at all times and in all places. As the President in pursuance of one of the Articles of the Constitution had recommended to Congress the establishment of Uniformity of weights & Measures, and the Subject was refered by your house to the Secy. of State I presumed it might be proper to communicate this Matter to Mr. Jay, having understood that he would have the charge of the department of State ’till Mr. Jeffersons arrival. Mr. Jay was good enough to write me that he only continued his Attention to foreign Affairs, but that he should hand my letter over to the Secy. of State on his Arrival. When Mr. Jefferson was in town I should have done myself the honor to procure an introduction to him, & to have waited upon him with the artist to communicate the Invention to him, but I was confined with a wounded ankle that has made me a prisoner for some days. Having lost that opty. and not having the pleasure of knowing Mr. Jefferson I take the liberty, Sir, to enclose the communication to you. Doctor Franklin, Mr. Rittenhouse, Mr. Patterson the Secy of the Phil. Society & I are all the persons the artist has entrusted, and we have each given him a written declaration of the time of Exhibition. His confidence in me has induced him to permit me to chuse a friend thro whom I might lay it before the Secy. of State, with a request that at present the knowlege of the thing may lie with him & yourself—and that it might not without his Consent be made known to any other person, except the President to whom of course he respectfully wishes it may be freely made known, if the Secretary thinks it proper to lay it before him. Tho the apparatus is extremely simple the Object has been industriously pursued for many years by the Philosophers & Mechanicians of Europe as Mr. Jefferson & you must well know. The Society of Arts &ca in London have offered 100 Guineas for the discovery, which the inventor is determined not to apply for, but to devote it to the Service of his native Country. The simplicity of the Apparatus however will spread it in a year over the civilized part of the World.
I have the satisfaction to inform you that the Artist, who undertook to make the machine for spinning flax, hemp & wool by water has completed the model & that it is now in my hands ready for an application for a patent, which he will make as soon as the Law shall pass. The drawings and description are prepared. He has added another invention of wch. he has deposited the drawing with me to make cordage of 1 ½ In. diameter, and he has furnished me with a drawing of a two-part water engine to grind optical glasses or lenses, and to polish them when ground. This engine is capable of grinding & polishing above 1000 glasses in a day & requires but one man and a small constant stream. He also has furnished me with the great movements of Arkwrights cotton spinning Mill, and some of the lesser ones, but this material is more perfectly manufactured by the Milne’s improvement on Arkwrights Machinery now established in France. Mr. Bingham informs me that Mr. Jefferson wrote him that this Mill might be got in France for 12000 livres, or 2000 silver Crowns of that Kingdom. To procure and record the drawings & descriptions of Machinery and Apparatus in the useful Arts and Philosophical Science appears to me a very great Object. It is manifest that without depending inconveniently upon manual labor we may, by Mechanism and a knowlege of the nature of sensible Objects and their effects upon each other, save great sums of Money, raise our character as an intelligent Nation, and encrease the comforts of human life and the most pure & dignifying Enjoyments of the mind of man. No man has a higher confidence than I, in the talents of my Countrymen & their ability to attain these things by their native strength of mind, but I would nevertheless draw upon that great fund of skill & knowlege, particularly of the useful Arts, wch. Europe possesses. For this reason I saw with regret the truth of your apprehension, that the benefit of a patent could not be constitutionally extended to imported objects—nor indeed, if it were within the verge of the powers of Congress, do I think any clause to that effect could be safely modified. Private acts would be wise and safe, if they could be thought constitutional; but I think they cannot without an Amendment, by striking out all of the clause that follows the word “by” in the 8th. parag. of the 8th. Sec. of the first Article—or something to that purpose. An Idea however has struck me upon the Subject which I have several times mentioned, and now trouble you with. It is that Congress should lay off a million of Acres of the nearest, least broken & most valuable land in their western Territory as a fund to reward the introduction of Machinery inventions, arts, and other things of that nature from foreign Countries, and Inventions and discoveries first communicated to us by Natives or foreigners the benefits of which, tho of no considerable importance to them, should be useful to the United States. From two years attention to this Subject and a constant observation on foreigners I am satisfied it would have a very beneficial effect, & that our knowlege of Manufacturing Machinery would quickly equal our capital to carry them on, even supposing public Securities to become so stable in value as to grow into a circulating Medium. I cannot however pass from this Subject without observing that such a plan must prove advantageous to me from the several objects I possess some of wch. are not inventions, but importations. These I trust you will believe I could relinquish, if it would obviate the least impediment in the way of the plan. I will just add that the public benefit from such a measure would arise, in my Opinion, from the assurance it would hold out to the world of the Regard of Congress for the Advancement of the useful Arts and manufactures—and the Idea of a solid, tho not a pecuniary reward to those who enrich our domestic Stock of profitable and liberal Knowlege.
Some time after you passed thro Philadelphia I requested the favor of Colonel Hamilton to shew you two or three of the papers I had sent him, particularly that on the present state of the Navigation of Pennsylvania with a comparison of the same with that of the principal Nations of Europe—and that on the Succedanea for foreign liquors. If they are yet in your hands & you think them worthy of his perusal I would wish them shewn to Mr. Jefferson, from whose Administration the people of this state have very high expectations.
An artist from Europe has attempted a medal of the President. Permit me to request your acceptance of one of the first impressions which you will find enclosed. As it is the commencement of that branch you will be pleased with the attempt. I got a couple of him in soft metal finding that the force of his engine did not bring up the metal into the die, when a harder kind was used.
I enclose you a copy of the proposed Constitution of this state in a form more convenient for making notes than those in the Newspapers, as I presume the first moment of leisure & harmony in Virginia will bring your state constitution into the public mind. It is better than our old one but not good enough for such a state—and I still feel strongly impressed with the idea that our second Revolution was not completed by the reform of the general Government. Those of the states are necessary to its consummation.
Tis so long since I have indulged myself in the pleasure of addressing [you] that I find I have imperceptibly gone far beyound the time when I should have concluded myself as I always am with respectful esteem and regard dear Sir, your most obedt. hum. Servt.
Tench Coxe
